USDC IN/ND case 2:17-cr-00146-JVB-JEM document 31 filed 12/04/18 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA

                       v.                                      Case No. 2:17-CR-146

ERIC KRIEG




                                             ORDER

       On December 4, 2018, Defendant Eric Krieg entered a guilty plea to Counts One, Two,

Three and Five of the Indictment. The Court referred Mr. Krieg to the probation office to prepare

a presentence investigation report pursuant to Federal Rule of Criminal Procedure 32(c)(1).

A. Presentence Report

       It is the probation officer’s duty to both calculate the sentencing guidelines range and to

indicate how § 3553(a) sentencing factors apply in this case. In the presentence report, the officer

must include the recommended sentence, including the conditions of supervised release, if

applicable. To aid the probation officer in preparing the presentence report, the Court directs the

parties to provide to the officer not only the information related to the sentencing guidelines

calculation but also the information regarding § 3553(a) sentencing factors.

       As required by Federal Rule of Criminal Procedure 32 and this Court’s General Order

2001-1, within 14 days of receiving the presentence report, the parties must communicate to the

probation officer and opposing counsel, in writing, any objections they may have as to any

material information, criminal history, sentencing classifications, sentencing guidelines ranges

and policy statements contained in or omitted from the report. Of special importance is the
USDC IN/ND case 2:17-cr-00146-JVB-JEM document 31 filed 12/04/18 page 2 of 2


section of the presentence report that deals with 18 U.S.C. § 3553(a) factors. If the parties object

to the probation officer’s conclusion as to the applicability of § 3553(a) factors, such objections

must also be presented to the probation officer in writing. The parties must also state their

objections, if any, as to the recommended sentence, including the conditions of supervised

release. This is mandatory.

       If a party has no objections to the presentence report, this must be communicated to the

probation officer in writing.

B. Sentencing Memoranda

       No later than 21 days before the sentencing hearing, the government must file a

sentencing memorandum. Defendant’s sentencing memorandum is due 14 days before the

sentencing hearing. These filings are mandatory.

       Among other things, in the sentencing memoranda, the parties should address in

particular terms, as opposed to loose characterizations about the defendant’s crime and criminal

history, the appropriateness of the recommended sentence, including the conditions of supervised

release. See United States v. Siegel, 13-1633, 2014 WL 2210762 (7th Cir. May 29, 2014).

       SO ORDERED on December 4, 2018.



                                                    /s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN
                                                  UNITED STATES DISTRICT JUDGE
